Case 1:20-cv-01995-RDB Document5 Filed 07/20/20 Page 1 of 3
Case 1:20-cv-01995-RDB Document 4-1 Filed 07/20/20 Page 1 of 3

EXHIBIT A
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Pe

AMBER IVEY,
Plaintiff,
v. Case No. 1:20-cv-01995-RDB

LINDA H, LAMONE,

Defendant.

CONSENT JUDGMENT

WHEREAS, plaintiff, Amber Ivey filed this action on July 7, 2020 against Linda H.
Lamone, in her official capacity as State Administrator of Elections, seeking declaratory
and injunctive relief; and

WHEREAS, the claims asserted by Plaintiff relate to her effort to gain access to the
November 3, 2020 ballot as an unaffiliated candidate for election to the United States
House of Representatives representing Maryland’s 7th Congressional District; and

WHEREAS, to obtain the nomination as an unaffiliated candidate for election in
Maryland, a candidate must submit a petition bearing the signatures of the lesser of 10,000
registered voters or 1% of the total number of registered voters who are eligible to vote for
_ the office for which the nomination by petition is sought, except that the petition must be
signed by at least 250 registered voters who are eligible to vote for that office, by August

3, 2020, Md. Code Ann., Elec. Law § 5-703(e); and
‘

Case 1:20-cv-01995-RDB Document5 Filed 07/20/20 Page 2 of 3
Case 1:20-cv-01995-RDB Document 4-1 Filed 07/20/20 Page 2 of 3

WHEREAS, by operation of Election Law § 5-703(e), in this election cycle an
unaffiliated candidate for Maryland’s 7th Congressional District would be required to
submit a petition bearing the signatures of 5,067 Maryland registered voters, of which at
least 250 must be eligible to vote in that contest; and |

WHEREAS, Plaintiff alleged in her complaint that certain governmental restrictions
imposed in response to the COVID-19 pandemic have hindered Plaintiff's efforts to gather
signatures on her petition to obtain the nomination as an unaffiliated candidate for election
to the U.S. House of Representatives representing Maryland’s 7th Congressional District;
and

WHEREAS, to facilitate the gathering of signatures during the COVID-19
pandemic, the State Board of Elections on April 22, 2020, promulgated SBE Policy 2020-
01, which authorized the use of electronic signatures on petitions for recognition of
political parties, petitions for nomination as an unaffiliated candidate, and petitions to place
questions on the November 3, 2020 Presidential General Election ballot; and

WHEREAS, Plaintiff and Defendant have reached a settlement of the claims
asserted in this case, including the resolution of any potential claim for attorneys’ fees by
the Plaintiffs, under which the parties have agreed to the entry of this consent judgment,
and filed a Joint Motion for Consent Judgment; and

WHEREAS, Plaintiff and Defendant agree that the relief provided in this consent
judgment should be available to all candidates seeking unaffiliated nominations via petition
pursuant to Election Law § 5-703(e), for placement on the November 3, 2020 Presidential

General Election ballot;
Case 1:20-cv-01995-RDB Document5 Filed 07/20/20 Page 3 of 3
Case 1:20-cv-01995-RDB Document 4-1 Filed 07/20/20 Page 3of3

Accordingly, it is this 20°" day of Dvsey 2020, hereby

ORDERED that the Joint Motion is GRANTED; and it is further

ORDERED that judgment is entered in favor of Plaintiff and against Defendant
Administrator Lamone in her official capacity only to the following extent: the number of
signatures of eligible Maryland registered voter required for candidates who seek
nomination by petition pursuant to Elec. Law § 5-703(e) is reduced by 50% to the lesser of
5,000 registered voters or 0.5% of the total number of registered voters who are eligible to
vote for the office for which the nomination by petition is sought, except that the petitions
shall be signed by at least 125 registered voters who are eligible to vote for the office in
question; and it is further

ORDERED, that all other relief sought by the complaint is denied; and it is further

ORDERED, that if the State of Maryland cannot identify funds to satisfy payment
of the attorneys’ fee amounts required by separate agreement of the Parties, Plaintiff shall
have the right to reopen the proceedings in this case to pursue claims for costs and

attorneys’ fees in this Court.

D,

Richard D. Bennett
United States District Judge
